Citation Nr: 1734688	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a gastrointestinal disorder, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for a low back disorder, and if so, whether service connection is warranted. 

3.  Entitlement to service connection for major depressive disorder (MDD), to include as secondary to the service-connected cervical spine disabilities.

4.  Entitlement to service connection for vertigo. 

5.  Entitlement to a compensable rating for bilateral hearing loss. 

6.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with headaches prior to May 14, 2014, and in excess of 40 percent thereafter.
7.  Entitlement to a separate compensable rating for headaches associated with a TBI.

8.  Entitlement to an increased rating for cervical spine degenerative disc disease in excess of 30 percent.

9.  Entitlement to an increased rating for right upper extremity cervical radiculopathy in excess of 20 percent prior to May 10, 2014, and in excess of 40 percent thereafter. 

10.  Entitlement to an increased rating for left upper extremity cervical radiculopathy in excess of 20 percent prior to May 10, 2014, and in excess of 30 percent thereafter. 

11.  Entitlement to an effective date earlier than September 20, 2011 for the grant of a total disability rating based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to June 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Regarding the claim for service connection for MDD, the Board notes that the Veteran had been previously denied claims for service connection for a nervous disorder and anxiety.  The Board finds that the Veteran's claim for MDD, to include as secondary to his service-connected cervical spine is a new claim, as it is a separate diagnosis, and does not require new and material evidence.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The issues of (1) service connection for a low back disorder (reopened); (2) service connection for MDD, to include as secondary to the service-connected cervical spine disabilities; (3) entitlement to an increased rating for cervical spine degenerative disc disease in excess of 30 percent; (4) entitlement to an increased rating for right upper extremity cervical radiculopathy in excess of 20 percent prior to May 10, 2014, and in excess of 40 percent thereafter; (5) entitlement to an increased rating for left upper extremity cervical radiculopathy in excess of 20 percent prior to May 10, 2014, and in excess of 30 percent thereafter; and 
(6) entitlement to an effective date earlier than September 20, 2011 for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

As will be indicated in the remand portion below, additional evidence has been received since the most recent SOC pertaining to the psychiatric, cervical spine, and cervical radiculopathy claims.  The evidence received however is not material to the claims being decided herein.  




FINDINGS OF FACT

1.  An unappealed March 2010 rating decision denied entitlement to service connection for GERD (also claimed as stomach problems) and service connection for a low back disorder.

2.  The evidence received since the final March 2010 rating decision is not new and material; it does not relate to an unestablished fact necessary to substantiate the claim for service connection for GERD.

3.  The evidence received since the final March 2010 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.

4.  There is no longer a case or controversy as to the issue of entitlement to service connection for vertigo, as vertigo is already considered in the facets of the criteria for TBI.    

5.  For the rating period on appeal, audiometric testing revealed, at worst, average puretone threshold of 28 decibels and 96 percent speech recognition in the right ear, and average puretone threshold of 25 decibels and 100 percent speech recognition in the left ear.

6.  Prior to May 14, 2014, the Veteran demonstrated no more than objective evidence of mild memory loss and headaches as a result of his service-connected TBI.

7.  Beginning May 14, 2014, the objective evidence shows that the Veteran's TBI was rated as "2" in two facets; the TBI was not shown to be rated as a "3" in one or more facets or "total" in the consciousness facet.

8.  The currently assigned (separate) noncompensable rating for headaches associated with the Veteran's TBI violates the anti-pyramiding provisions of 
38 C.F.R. § 4.14.

CONCLUSIONS OF LAW

1.  The March 2010 rating decision, which denied the claims for service connection for GERD and service connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  The evidence received subsequent to the March 2010 rating decision is not new and material; the claim for service connection for GERD is not reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

3.  The evidence received subsequent to the March 2010 rating decision is new and material; the claim for service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

4.  The Board lacks jurisdiction over the issue of entitlement to service connection for vertigo as it is considered a part of service connected TBI and thus rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2016).

5.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016).

6.  The criteria for an initial rating in excess of 10 percent for TBI prior to May 14, 2014, and in excess of 40 percent thereafter have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8045 (2016).

7.  The criteria for a separate compensable rating for headaches associated with a TBI have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.124a, Diagnostic Code 8045 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence Claims-Laws and Analysis

The Veteran was denied service connection for GERD in a March 2010 rating decision because there was no indication that it was secondary to medications prescribed for his service-connected cervical spine disability.  In the March 2010 rating decision it was also noted that the Veteran had been previously denied service connection for gastritis and stomach problems on a direct basis in a March 2004 rating decision.  Further, the March 2010 rating decision denied the Veteran's claim for a back disorder, which was diagnosed as back pain, as it was found not to be related to service.  The Veteran was notified of the March 2010 rating decision and subsequently filed a notice of disagreement.  The RO issued a statement of the case in January 2011; however, the Veteran did not submit a substantive appeal.  As such, the March 2010 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claim will be reopened in the event that new and material evidence is presented. 38 U.S.C.A. § 5108.  Because the March 2010 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a) (2016). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regarding the claim for service connection for GERD, the evidence received subsequent to the March 2010 rating decision includes, in pertinent part, a May 2014 VA examination, where it was noted that the Veteran had a current diagnosis of GERD and was taking medication.  The examiner then opined that it was less likely than not that the Veteran's disorder was related to service.  In support of this opinion, the examiner stated that the Veteran was first diagnosed with Grade I esophagitis and non-erosive gastritis after an upper endoscopy in April 2004, 
27 years after service separation.  As such, the examiner indicated that the Veteran's in-service complaints of frequent indigestion were not likely related to his current esophageal and stomach conditions, diagnosed many years after service.  

The remaining evidence of record, to include VA treatment records, does not address the etiology of the Veteran's GERD disorder.  Further, the Veteran has not submitted any lay statements in connection with his claim to reopen his claim for service connection for GERD.  

The Veteran's ongoing VA treatment records are cumulative, not new, as they merely show that the Veteran continues to have GERD.  The evidence is not material because the evidence could not reasonably substantiate the claim were it to be reopened as the evidence does not suggest any relationship between the Veteran's GERD and his military service or to a service connected disability.

The additional VA examination report is new, but is not material, as it does not link the current GERD with service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).

None of the additional evidence, even when considered in combination with the other evidence of record, is new and material.  Thus, this evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.  The prior denial is final, and the claim for service connection for GERD is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  

Regarding the claim for service connection for a low back disorder, the Board notes that the new evidence includes a May 2014 VA spine examination where the Veteran was diagnosed with lumbar strain, lumbar stenosis, and arthritis.  At that time, the Veteran also reported that his lumbar pain began in service.  

This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also "material," as it addresses the reason for the prior denial. Specifically, the new medical evidence received demonstrates that the Veteran now has an active diagnosis for lumbar stenosis, lumbar strain, and arthritis (the latter of which may be granted based on continuity of symptomatology).  

As this new evidence relates to unestablished facts that are necessary to substantiate the Veteran's claim, the Board finds that new and material evidence has been received.  Accordingly, the claim for service connection for a low back disorder is reopened.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156 (a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).
    
Hearing Loss Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2016).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id. 

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b).  That numeral is then elevated to the next higher Roman numeral. Each ear is evaluated separately.  Id. 

In this case, the Veteran's service-connected bilateral hearing loss is rated as noncompensable and he asserts that a higher rating is warranted.

The Board reviewed all the evidence of record, including the Veteran's lay statements and a VA audiological examination, and for the reasons discussed below, the Board finds that the Veteran's bilateral hearing loss does not more nearly approximate a compensable rating.

On the authorized audiological evaluation in June 2011 pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
30
40
LEFT
25
25
25
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.
The June 2011 VA audiology consult report findings, applied to Table VI, yield a numeric designation of I in the right ear on the basis of 30 decibel puretone threshold average and 96 percent speech discrimination, and a numeric designation of I in the left ear on the basis of 27.5 decibel puretone threshold average, and 100 percent speech discrimination).  The numeric designation for the right ear I along with the numeric designation for the left ear I, entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The Board notes that puretone thresholds reported on the audiological evaluations discussed above were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.

On the authorized audiological evaluation in May 2014, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
30
30
LEFT
20
20
30
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

The May 2014 VA audiology consult report findings, applied to Table VI, yield a numeric designation of I in the right ear on the basis of 28 decibel puretone threshold average and 96 percent speech discrimination, and a numeric designation of I in the left ear on the basis of 25 decibel puretone threshold average, and 100 percent speech discrimination).  The numeric designation for the right ear I along with the numeric designation for the left ear I, entered into Table VII, produce a zero (0) percent evaluation for hearing impairment.

The Board notes that puretone thresholds reported on the audiological evaluations discussed above were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.

The remaining evidence of record does not contain any audiological testing. 

Further, the Board considered the lay statements submitted by the Veteran and recognizes his complaints regarding his inability to hear well.  The Veteran is competent to describe his hearing difficulty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the May 2014 VA examiner addressed functional effects of hearing loss by noting that the Veteran needed to raise that volume of the TV to listen to programs and had problems understanding conversations.  Therefore, the functional effects of his hearing loss disability are adequately addressed in the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b). 

For these reasons, the Board finds that, for the entire increased rating period on appeal, a compensable rating for bilateral hearing loss is not warranted. 

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Rating for TBI

In a January 2012 rating decision, the Veteran was initially granted service connection for a TBI with headaches and was assigned a 10 percent rating effective September 23, 2011.  The Veteran filed a notice of disagreement with the rating assigned and a Statement of the Case was issued in July 2014.  A July 2014 rating decision also assigned an earlier effective date of September 20, 2011 for the grant of a TBI and assigned a 40 percent rating, effective May 14, 2014.  As such, the Board will consider whether a rating in excess of 10 percent for a TBI is warranted prior to May 14, 2014, and whether a rating in excess of 40 percent is warranted thereafter.     

The Veteran's TBI residuals have been rated under the criteria at 38 C.F.R. 
§ 4.124a, DC 8045 for residuals of traumatic brain injury.  Under DC 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to rate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to rate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately rate any residual with a distinct diagnosis that may be rated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Adjudicators are to rate emotional/behavioral dysfunction under 38 C.F.R. 
§ 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

In this case, although the Veteran has been diagnosed with depressive disorder, his mental disorder has not been related to his service-connected TBI.  In a January 2012 VA medical opinion, the examiner opined that the Veteran's psychiatric issues, including sleep impairment, were related to his alcohol intake, labor disputes, and marital issues and were not caused by his service-connected TBI.  As such, the Board will rate the Veteran's emotional/behavioral dysfunction under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Adjudicators are to rate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to rate under the most appropriate Diagnostic Code.  Adjudicators are to rate each condition separately, as long as the same signs and symptoms are not used to support more than one rating, and combine under § 4.25 the ratings for each separately rated condition.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability ratings.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent rating if "total" is the level of evaluation for one or more facets.  If no facet is rated as "total," adjudicators are to assign the overall percentage rating based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  Id. 

The rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A rating evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are rated separately.

The Veteran was afforded a VA examination in January 2012.  Upon review of the examiner's findings, the Board finds that the Veteran's memory, attention, concentration, and executive functions facet is assigned level "1" severity based on complaints of "mild" memory loss.  

A level of severity of "0" has been assigned for the judgment facet based on the Veteran's judgment being normal during the January 2012 examination.  

A level of severity of "0" is also assigned for the social interaction facet based on the examiner's finding that the Veteran's social functioning was routinely appropriate.  

A level of severity of "0" has been assigned for the orientation facet as the Veteran was noted to be always oriented to person, time, place, and situation.  See January 2012 VA examination.  

A level of severity of "0" is assigned for the motor activity facet based on normal motor activity.  Id.

A level of severity of "0" is assigned for the visual spatial orientation facet based on the examiner's finding that it was normal.  Id.

A level of severity of "0" is assigned for the subjective symptoms facet based on the examiner's conclusion that the Veteran's subjective symptoms did not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  

A level of severity of "0" has also been assigned for the neurobehavioral effects facet based on one or more neurobehavioral effects that were not noted to interfere with workplace interaction or social interaction, including irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  

Finally, a level of severity of "0" is assigned for the communication facet based on the Veteran's ability to communicate by spoken and written language, and to comprehend spoken and written language.  

The Veteran was afforded another VA examination in May 2014.  The examiner diagnosed the Veteran with a TBI and "posttraumatic headaches" attributable to the TBI.  

Pursuant to the findings noted during the May 2014 VA examination, the Board assigns the following:  A level of severity of "2" for the Veteran's memory, attention, concentration, executive functions facet based on "Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment."  See May 2014 VA examination report. 

A level of severity of "1" has been assigned for the Veteran's judgment facet based on "Mildly impaired judgment: For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision."  Id. 

A level of severity of "0" has been assigned for the Veteran's social interaction based on routinely appropriate social interaction.  Id.

A level of severity of "0" has been assigned for the Veteran's orientation facet based on the May 2014 VA examiner's finding that the Veteran was always oriented to person, time, place, and situation.

A level of severity of "0" has been assigned for motor activity (with intact motor and sensory system) based on the examiner's finding that the Veteran had normal motor activity.  

A level of severity of "2" has been assigned for the Veteran's visual spatial orientation as the examiner found the Veteran to be "moderately impaired.  He usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  He has difficulty using assistive devices such as GPS (global positioning system)."  See May 2014 VA examination report. 

A level of severity of "1" has been assigned for subjective symptoms based on three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  The May 2014 VA examiner noted that the Veteran had intermittent dizziness, daily mild to moderate headaches, tinnitus, and frequent insomnia.

The Board has assigned a level of severity of "1" for neurobehavioral effects based on the May 2014 VA examiner's finding of "one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them."

A level of severity of "0" has been assigned for the Veteran's communication based on his ability to communicate by spoken and written language, and to comprehend spoken and written language.

Based on these assigned levels for each facet, the Board finds that the Veteran's TBI does not more nearly approximate a higher rating in excess of 10 percent for the rating period prior to May 14, 2014.  In this regard, the January 2012 VA examiner noted level of severity "1" as the highest facet.  Thus, a 10 percent rating is appropriate.  

The May 2014 VA examination shows that the Veteran's highest facet is manifested by, a level "2," at worst.  As such, the Board finds that a rating in excess of 40 percent is not warranted beginning May 14, 2014.

VA treatment records were reviewed and considered, but available records do not show that the Veteran warrants a higher evaluation of 10 percent prior to May 14, 2014 or in excess of 40 percent thereafter.

For these reasons, the Board finds that an initial rating in excess of 10 percent for TBI prior to May 14, 2014, and in excess of 40 percent thereafter is not warranted.

The January 2012 rating decision granted service connection for TBI with headaches.  However, the July 2014 rating decision awarded a separate noncompensable rating for headaches under DC 8045-8100, effective September 20, 2011, based on findings of the May 2014 headache examination.   

The evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for any one of [the claimed conditions] is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban v. Brown, 6 Vet. App. 259 (1994).

Nonetheless, a separate rating under 38 CFR 4.124a, DC 8100 for a distinct comorbid diagnosis of migraine headaches is permitted as long as the manifestations do not overlap with those used to assign the evaluation of TBI under 38 CFR 4.124a, DC 8045.  See VA's Adjudication Procedure Manual (M21-1), Part III, Subpart iv, Chapter 4, Section G, Subsection 2.h.  

As noted, the May 2014 VA examination report indicates that the Veteran's posttraumatic headaches are attributable to his TBI, but also shows a diagnosis of  migraine headaches including migraine variants, such as hypersensitivity to sound and hypersensitivity to light.  Migraine headaches are rated under 38 C.F.R. § 4.124a, DC 8100 (2016).

Under DC 8100, a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging 1 in 2 months over the previous several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100 (2016); see also Pierce v. Principi, 18 Vet. App. 440, 445 (2004) (finding rating criteria do not define "severe economic inadaptability," but nothing in DC 8100 requires that Veteran be completely unable to work to qualify for 50 percent rating; "productive of economic inadaptability" can be read as either "producing" or "capable of producing.")

In this case, the May 2014 examiner specifically indicated that the Veteran does not have any characteristic prostrating attacks of migraine headache pain.  Thus, to the extent that the symptoms of the Veteran's migraine headaches do not overlap with those subjective headache symptoms which are a part of his TBI, a separate compensable rating for migraine headaches would still not be warranted as the criteria for a compensable 10 percent rating under DC 8100 are not met beginning September 20, 2011. 

Regarding the Veteran's claim for service connection for vertigo, VA treatment records show a diagnosis of positional vertigo in August 2006.  In a February 2007 VA progress note, it was indicated that the Veteran had multiple complaints that some could potentially be sequelae of head trauma.  His hearing loss, vertigo, and balance deficit were "most likely related."

Vertigo is a subjective symptom that is already considered in the facets of the TBI criteria.  See VA's Adjudication Procedure Manual (M21-1), Part III, Subpart iv, Chapter 4, Section G, Subsection 2.h.  Indeed, in the July 2014 Statement of the Case, the AOJ indicated that the Veteran's vertigo was a symptom associated with the Veteran's already service-connected TBI disability.  Therefore, the Veteran's claim for service connection for vertigo has been rendered moot by the grant of the claim for service connection for a TBI.  The Board lacks jurisdiction over the issue and it is dismissed.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2016).  Moreover, for the reasons discussed above, the Board finds that a separate rating for vertigo is also not permitted as it would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.

ORDER

The application to reopen a previously denied claim for service connection for GERD is denied.

The application to reopen a previously denied claim for service connection for a low back disorder is granted; to this extent only, the low back claim is allowed.

The appeal as to the issue of entitlement to service connection for vertigo is moot, and the issue is dismissed for lack of jurisdiction.

A compensable rating for bilateral hearing loss is denied. 

An initial rating in excess of 10 percent for TBI with headaches prior to May 14, 2014, and in excess of 40 percent thereafter is denied.

A compensable (separate) rating for headaches rated under DC 8045-8100 is denied. 

REMAND

Low Back Disorder

As noted above, the Veteran was afforded a VA spine examination in May 2014.  The examiner diagnosed the Veteran with lumbar strain, lumbar stenosis, and arthritis.  At that time, the Veteran also reported that his lumbar pain began in service.  In a May 2014 medical opinion, the examiner opined that the Veteran's lumbar spine disorder was less likely than not related to service.  In support of this opinion, the examiner stated that there was no evidence in the claims file as to account for any lumbar disabilities with onset in service.  The examiner also noted that the Veteran's pain was manifested years after he separated from service. 

The Board finds that the medical opinion pertaining to the Veteran's low back disorder is inadequate, as it is based on inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, a May 1987 Report of Medical History shows that the Veteran checked "YES" as to having "recurrent back pain" at service separation.  As such, the record contains medical and lay evidence of back pain in 1987 at separation from service.  Further, although the examiner noted that the Veteran's pain was manifested years after he separated from service, the Veteran has stated that he has continued to have back pain since service.  Accordingly, a new VA medical opinion is warranted.

Major Depressive Disorder 

The Board notes that since the most recent Statement of the Case in December 2012 (pertaining to MDD), new evidence has been received without waiver of AOJ consideration.  This includes Social Security Administration disability records (which includes a relevant June 2007 psychiatric evaluation).  As such, a remand is warranted.  38 C.F.R. §§ 19.31, 20.1304 (2016).

Further, the Veteran was afforded VA psychiatric examinations in September 2008 and May 2012.  The examiners diagnosed the Veteran with depression and MDD.  The September 2008 VA examiner opined that the Veteran's depression was not "related, secondary, or caused by" his service-connected cervical spine disability.  The May 2012 VA examiner opined that the claimed conditions were less likely than not proximately due to or the result of the Veteran's service connected condition. 

The Board finds that an addendum opinion is warranted in order to properly address  the theory of aggravation.  In this regard, since the most recent May 2012 VA examination, the Veteran has been granted a higher 40 percent rating for cervical spine radiculopathy of the right upper extremity and a higher 30 percent rating his left cervical spine radiculopathy.  In a recent July 2016 VA cervical spine examination, it was also noted that the Veteran's disabilities "could significantly limit functional ability," which the Board finds could reasonably be related to his claimed depression.  As such, the Board finds that an additional VA psychiatric examination is warranted to properly address the theory of aggravation. 

Cervical Spine and Right and Left Extremity Radiculopathy

The Veteran is currently in receipt of a 30 percent rating for his cervical spine disability for the entire increased rating period on appeal.  Additionally, he is in receipt of a 20 percent prior to May 10, 2014, and in excess of 40 percent thereafter for right upper extremity cervical radiculopathy.  He was also awarded a 20 percent prior to May 10, 2014, and in excess of 30 percent thereafter for left upper extremity cervical radiculopathy in excess. 

The most recent SOC addressing these issues is dated July 2014.  Thereafter, the Veteran was afforded another VA cervical spine examination (which also addressed radiculopathy) in July 2016.  A remand is therefore warranted for the AOJ to consider this evidence in the first instance.

Effective Date TDIU

The issue of entitlement to an earlier effective date for TDIU is also inextricably intertwined with the claims being remanded and therefore, the adjudication of the TDIU claim must be deferred pending resolution of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a new VA examination to address the etiology of his lumbar spine disorder.  The claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:

(a)  For each diagnosis pertaining to the lumbar spine, state whether it is, at least as likely as not, that the Veteran's disorder was incurred in service or is causally related to the Veteran's active duty.  (The examiner should specifically address the Veteran's May 1987 Report of Medical History and his lay statements regarding continued back pain since service).

(b)  All opinions are to be accompanied by a rationale consistent with the evidence of record

2.  Afford the Veteran a VA psychiatric examination.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.  The examiner is then asked to address the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed MDD is proximately due to, or the result of, the pain and discomfort associated with his service-connected cervical spine disability(ies), to include right and left upper extremity radiculopathy. 

(b)  In the alternative, if the answer to the above question is in the negative, is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed MDD has been aggravated by the pain and discomfort associated with the service-connected disability(ies) to include right and left upper extremity radiculopathy.  (Aggravation means a chronic worsening or increase in severity, not due to the natural progression of the disease, that is proximately due to or the result of a service-connected disability).
 
(c)  All opinions are to be accompanied by a rationale consistent with the evidence of record. 

3.  Then, readjudicate the issues of (1) service connection for a low back disorder (reopened); (2) service connection for MDD, to include as secondary to the service-connected cervical spine disabilities; (3) entitlement to an increased rating for cervical spine degenerative disc disease in excess of 30 percent; (4) entitlement to an increased rating for right upper extremity cervical radiculopathy in excess of 20 percent prior to May 10, 2014, and in excess of 40 percent thereafter; 
(5) entitlement to an increased rating for left upper extremity cervical radiculopathy in excess of 20 percent prior to May 10, 2014, and in excess of 30 percent thereafter; and (6) entitlement to an effective date earlier than September 20, 2011 for the grant of a TDIU.  

If the claims remain denied, the Veteran and his representative should be issued a SSOC and given an appropriate period of time to respond before the matter is returned to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


